Exhibit 10.3
(REPUBLIC SERVICES, INC. LOGO) [p16839p1683900.gif]

     
Date:
  August 17, 2009
 
   
To:
  Mike Rissman
 
   
From:
  Jim O’Connor
 
   
Re:
  Executive Vice President & General Counsel

I am pleased to offer you the position of Executive VP & General Counsel
effective August 17, 2009, subject to the approval of the Compensation Committee
of the Board of Directors (“Compensation Committee”). Here are the highlights of
my offer:

•   Salary: Your base salary will increase by $115K (40%) from $285K to $400K.  
•   Bonus: Your annual management incentive plan bonus target will increase from
60% to 80% of your salary. For 2009, your bonus will be prorated between your
periods of employment in 2009 as Deputy/Acting General Counsel and General
Counsel.   •   Equity Award: You will be eligible for an equity award in early
2010 as determined by the Compensation Committee.   •   Long-Term Incentive
Plan: In 2010, you will be eligible for a 2010-2012 Long-Term Incentive Plan
award as determined by the Compensation Committee. The 2010-2012 LTIP cycle and
all subsequent LTIP cycles are provided subject to the approval of the
Compensation Committee.   •   Integration Bonus: Your one-time synergy incentive
plan bonus target will increase by $650K (650%) from $100K to $750K. Your
synergy bonus will be prorated between your periods of employment in 2009 and
2010 as Deputy/Acting General Counsel and General Counsel.   •   Deferred
Compensation Plan: A 2009 annual contribution of $65K will be made into the
Deferred Compensation Plan account as a special executive benefit. This
contribution is in lieu of a Supplemental Executive Retirement Plan and it is
made at the discretion of the Compensation Committee. The payment will be made
within 60 days of your acceptance of this offer.

Congratulations Mike. Please sign below to acknowledge your acceptance of this
offer.

         
/s/ Mike Rissman
 
Signature
      8/17/09
Date 

